Exhibit 99.1 EARNINGS RELEASE CONTACT Rob Anderson Chief Financial Officer and Chief Administrative Officer (615) 732-6470 CAPSTAR FINANCIAL HOLDINGS, INC. ANNOUNCES SECOND QUARTER 2017 RESULTS NASHVILLE, TN, July 27, 2017/GlobeNewswire/ CapStar Financial Holdings, Inc. (“CapStar”) (NASDAQ:CSTR) reported a net loss of $3.34 million, or $0.26 per share on a fully diluted basis, for the three months ended June 30, 2017, compared to net income of $2.48 million, or $0.23 per share on a fully diluted basis, for the three months ended June 30, 2016.The net loss for the quarter was primarily attributable to the charge off and costs associated with one borrowing relationship, which impacted pretax earnings by $9.7 million. “CapStar’s organic growth remains strong,” said Claire W. Tucker, CapStar’s president and chief executive officer.“Comparing performance in the second quarter of 2017 to the same period in 2016, pre-tax pre-provision income increased 31% to $5.0 million from $3.8 million.Our otherwise strong quarterly performance was overshadowed by deterioration in one non-performing relationship that we discussed previously in connection with our first quarter results, which led to a charge off of the relationship’s existing loan balance.We believe that our existing risk management processes and credit infrastructure provide a solid framework for sound asset quality.We are consistently focused on delivering strong operating and financial results, and we remain committed to achieving our stated goal of a 1% ROAA by the end of 2018.” Soundness • The allowance for loan losses represented 1.25% of total loans at June 30, 2017 compared to 1.18% at June 30, 2016. • Non-performing assets as a percentage of total loans and other real estate owned was 0.32% at June 30, 2017 compared to 0.66% at June 30, 2016. • Annualized net charge-offs totaled 4.38% for the three months ended June 30, 2017 compared to 0.01% for the same period in 2016. • The total risk based capital ratio increased to 11.51% at June 30, 2017 compared to 10.67% at June 30, 2016. Profitability • Return on average assets ("ROAA") for the three months ended June 30, 2017 was -0.96% compared to 0.80% for the same period in 2016. • Return on average equity ("ROAE") for the three months ended June 30, 2017 was -9.39% compared to 8.85% for the same period in 2016. • The net interest margin (“NIM”) for the three months ended June 30, 2017 was 3.15% compared to 3.09% for the same period in 2016. • The efficiency ratio for the three months ended June 30, 2017 was 62.1% compared to 67.6% for the same period in 2016. “While we are disappointed with the credit impact on our bottom-line performance, there are several positives from our quarterly performance,” said Rob Anderson, chief financial officer and chief administrative officer of CapStar.“Our net interest margin expanded 6 basis points, loan growth was up 18%, DDA & NOW deposits increased 14%, and noninterest income benefited from loan sales in our Tri-Net line of business.Absent the credit charges, the operating performance of the company met our internal expectations for the quarter.” Growth • Average total assets for the quarter ended June 30, 2017 increased 11.7%, to $1.39 billion, compared to $1.25 billion for the same period in 2016. • Average gross loans for the quarter ended June 30, 2017 increased 17.7%, to $1.03 billion, compared to $874.0 million for the same period in 2016. • Average total deposits for the quarter ended June 30, 2017 increased 1.7%, to $1.11 billion, compared to $1.09 billion for the same period in 2016. • Average Demand and NOW deposits for the quarter ended June 30, 2017 increased 13.9%, to $531.6 million, compared to $466.7 million for the same period in 2016. Conference Call and Webcast Information CapStar will host a conference call and webcast at 9:00 a.m. Central Time on Friday, July 28, 2017. During the call, management will review the second quarter results and operational highlights. Interested parties may listen to the call by dialing (844) 412-1002. The conference ID number is 50968047. A simultaneous webcast may be accessed on CapStar’s website atir.capstarbank.com by clicking on “News & Events”. An archived version of the webcast will be available in the same location shortly after the live call has ended. About CapStar Financial Holdings, Inc. CapStar Financial Holdings, Inc. is a bank holding company headquartered in Nashville, Tennessee, and operates primarily through its wholly owned subsidiary, CapStar Bank, a Tennessee-chartered state bank.CapStar Bank is a commercial bank that seeks to establish and maintain comprehensive relationships with its clients by delivering customized and creative banking solutions and superior client service.As of June 30, 2017, on a consolidated basis, CapStar had total assets of $1.4 billion, gross loans of $996.6 million, total deposits of $1.1 billion, and shareholders’ equity of $138.0 million.Visit www.capstarbank.com for more information. Forward-Looking Statements Certain statements in this earnings release are forward-looking statements that reflect CapStar’s current views with respect to, among other things, future events and CapStar’s financial and operational performance. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “continue,” “will,” “anticipate,” “seek,” “aspire,” “achieve,” “estimate,” “intend,” “plan,” “project,” “projection,” “forecast,” “roadmap,” “goal,” “target,” “would,” and “outlook,” or the negative version of those words or other comparable words of a future or forward-looking nature. These forward-looking statements are not historical facts, and are based on current expectations, estimates and projections about CapStar’s industry, management’s beliefs and certain assumptions made by management, many of which, by their nature, are inherently uncertain and beyond CapStar’s control. The inclusion of these forward-looking statements should not be regarded as a representation by CapStar or any other person that such expectations, estimates and projections will be achieved. Accordingly, CapStar cautions you that any such forward-looking statements are not guarantees of future performance and are subject to risks, assumptions and uncertainties that are difficult to predict. Although CapStar believes that the expectations reflected in these forward-looking statements are reasonable as of the date made, actual results may prove to be materially different from the results expressed or implied by the forward-looking statements. There are or will be important factors that could cause CapStar’s actual results to differ materially from those indicated in these forward-looking statements, including, but not limited to, any factors identified in this earnings release as well as those factors that are detailed from time to time in CapStar’s periodic and current reports filed with the Securities and Exchange Commission, including those factors included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 under the headings “Item 1A. Risk Factors” and “Cautionary Note Regarding Forward Looking Statements” and in the Company’s Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.If one or more events related to these or other risks or uncertainties materialize, or if CapStar’s underlying assumptions prove to be incorrect, actual results may differ materially from our forward-looking statements. Accordingly, you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date of this earnings release, and CapStar does not undertake any obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise, except as required by law. New risks and uncertainties may emerge from time to time, and it is not possible for CapStar to predict their occurrence or how they will affect CapStar. Non-GAAP Disclaimer This earnings release includes the following financial measure that was prepared other than in accordance with generally accepted accounting principles in the United States (“non-GAAP financial measure”): pre-tax, pre-provision income. This non-GAAP financial measure (i) provides useful information to management and investors that is supplementary to CapStar’s financial condition, results of operations and cash flows computed in accordance with GAAP, (ii) enables a more complete understanding of factors and trends affecting CapStar’s business, and (iii) allows investors to evaluate CapStar’s performance in a manner similar to management, the financial services industry, bank stock analysts and bank regulators; however, CapStar acknowledges that this non-GAAP financial measure has a number of limitations.As such, you should not view this non-GAAP financial measure as a substitute for results determined in accordance with GAAP, and it is not necessarily comparable to non-GAAP financial measures that other companies use.See below for a reconciliation of this non-GAAP financial measure to the most directly comparable GAAP financial measure. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Consolidated Statements of Income (Loss) (unaudited) (dollars in thousands, except share data) Second Quarter 2017 Earnings Release Three Months Ended Six Months Ended June30, June30, Interest income: Loans, including fees $ Securities: Taxable Tax-exempt Federal funds sold 16 4 18 9 Restricted equity securities 86 70 Interest-bearing deposits in financial institutions 56 Total interest income Interest expense: Interest-bearing deposits Savings and money market accounts Time deposits Federal funds purchased 7 6 11 8 Securities sold under agreements to repurchase — — — 1 Federal Home Loan Bank advances 92 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Loan commitment fees Net gain on sale of securities 40 86 34 Tri-Net fees — — Mortgage banking income Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Data processing and software Professional fees Occupancy Equipment Regulatory fees Other operating Total noninterest expense Income (loss) before income taxes ) ) Income tax (benefit) expense ) ) Net income (loss) $ ) $ $ ) $ Per share information: Basic net income (loss) per share of common stock $ ) $ $ ) $ Diluted net income (loss) per share of common stock $ ) $ $ ) $ Weighted average shares outstanding: Basic Diluted This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Selected Quarterly Financial Data (unaudited) (dollars in thousands, except share data) Second Quarter 2017 Earnings Release Five Quarter Comparison 6/30/17 3/31/17 12/31/16 9/30/16 6/30/16 Income Statement Data: Net interest income $ Provision for loan losses 70 Net interest income after provision for loan losses Service charges on deposit accounts Loan commitment fees Net gain (loss) on sale of securities 40 (6 ) — (4 ) 86 Tri-Net fees 84 — — Mortgage banking income Other noninterest income Total noninterest income Salaries and employee benefits Data processing and software Professional fees Occupancy Equipment Regulatory fees Other operating Total noninterest expense Net income (loss) before income tax expense ) Income tax (benefit) expense ) ) Net income (loss) $ ) $ Weighted average shares - basic Weighted average shares - diluted Net income (loss) per share, basic $ ) $ Net income (loss) per share, diluted ) Balance Sheet Data (at period end): Cash and cash equivalents $ Securities available-for-sale Securities held-to-maturity Loans held for sale Total loans Allowance for loan losses ) Total assets Non-interest-bearing deposits Interest-bearing deposits Federal Home Loan Bank advances Total liabilities Shareholders' equity Total shares of common stock outstanding Total shares of preferred stock outstanding Book value per share of common stock Market value per share of common stock (1) - Capital ratios: Total risk based capital % Tier 1 risk based capital % Common equity tier 1 capital % Leverage % (1) CapStar Financial Holdings, Inc. completed its initial public offering during the third quarter of 2016.As such, market values per share of common stock are not provided for previous periods. This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Selected Quarterly Financial Data (unaudited) (dollars in thousands, except share data) Second Quarter 2017 Earnings Release Five Quarter Comparison 6/30/17 3/31/17 12/31/16 9/30/16 6/30/16 Average Balance Sheet Data: Average cash and cash equivalents $ Average investment securities Average loans held for sale Average loans Average assets Average interest bearing deposits Average total deposits Average Federal Home Loan Bank advances Average liabilities Average shareholders' equity Performance Ratios: Annualized return on average assets -0.96 % Annualized return on average equity -9.39 % Net interest margin % Annualized Non-interest income to average assets % Efficiency ratio % Loans by Type: Commercial and industrial $ Commercial real estate - owner occupied Commercial real estate - non-owner occupied Construction and development Consumer real estate Consumer Other Asset Quality Data: Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Nonaccrual loans $ Troubled debt restructurings - Loans - 90 days past due and accruing 15 - Total non-performing loans OREO and repossessed assets - Total non-performing assets Non-performing loans to total loans % Non-performing assets to total assets % Non-performing assets to total loans and OREO % Annualized net charge-offs to average loans % % -0.02 % % % Net charge-offs (recoveries) $ $ $ ) $ $ 28 Interest Rates and Yields: Loans % Securities % Total interest-earning assets % Deposits % Borrowings and repurchase agreements % Total interest-bearing liabilities % Other Information: Full-time equivalent employees This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Analysis of Interest Income and Expense, Rates and Yields (unaudited) (dollars in thousands) Second Quarter 2017 Earnings Release For the Three Months Ended June30, Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Interest-Earning Assets Loans (1) $ $ % $ $ % Loans held for sale % % Securities: Taxable investment securities (2) % % Investment securities exempt from federal income tax (3) % % Total securities % % Cash balances in other banks % 56 % Funds sold 16 % 4 % Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Interest-Bearing Liabilities Interest-bearing deposits: Interest-bearing transaction accounts $ % $ % Savings and money market deposits % % Time deposits % % Total interest-bearing deposits % % Borrowings and repurchase agreements % 98 % Total interest-bearing liabilities % % Noninterest-bearing deposits Total funding sources Noninterest-bearing liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest spread (4) % % Net interest income/margin (5) $ % $ % Average loan balances include nonaccrual loans.Interest income on loans includes amortization of deferred loan fees, net of deferred loan costs. Taxable investment securities include restricted equity securities. Balances for investment securities exempt from federal income tax are not calculated on a tax equivalent basis. Net interest spread is the average yield on total average interest-earning assets minus the average rate on total average interest-bearing liabilities. Net interest margin is net interest income divided by total average interest-earning assets and is presented in the table above on an annualized basis. This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Analysis of Interest Income and Expense, Rates and Yields (unaudited) (dollars in thousands) Second Quarter 2017 Earnings Release For the Six Months Ended June30, Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Interest-Earning Assets Loans (1) $ $ % $ $ % Loans held for sale % % Securities: Taxable investment securities (2) % % Investment securities exempt from federal income tax (3) % % Total securities % % Cash balances in other banks % % Funds sold 18 % 9 % Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Interest-Bearing Liabilities Interest-bearing deposits: Interest-bearing transaction accounts $ % $ % Savings and money market deposits % % Time deposits % % Total interest-bearing deposits % % Borrowings and repurchase agreements % % Total interest-bearing liabilities % % Noninterest-bearing deposits Total funding sources Noninterest-bearing liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest spread (4) % % Net interest income/margin (5) $ % $ % Average loan balances include nonaccrual loans.Interest income on loans includes amortization of deferred loan fees, net of deferred loan costs. Taxable investment securities include restricted equity securities. Balances for investment securities exempt from federal income tax are not calculated on a tax equivalent basis. Net interest spread is the average yield on total average interest-earning assets minus the average rate on total average interest-bearing liabilities. Net interest margin is net interest income divided by total average interest-earning assets and is presented in the table above on an annualized basis. This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Non-GAAP Financial Measures (unaudited) (dollars in thousands)
